       Case 14-36867                 Doc 51           Filed 10/09/18 Entered 10/09/18 22:43:22                                     Desc Main
                                                        Document     Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 14-36867
                                                                       §
WRIGHTWOOD AUTO PARTS, CO.                                             §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 10/10/2014. The
        undersigned trustee was appointed on 10/10/2014.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $13,500.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                      $0.00
                          Administrative expenses                                                                                          $0.00
                          Bank service fees                                                                                               $15.46
                          Other Payments to creditors                                                                                      $0.00
                          Non-estate funds paid to 3rd Parties                                                                             $0.00
                          Exemptions paid to the debtor                                                                                    $0.00
                          Other payments to the debtor                                                                                     $0.00

                          Leaving a balance on hand of1                                                                            $13,484.54

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 14-36867                 Doc 51           Filed 10/09/18 Entered 10/09/18 22:43:22                                     Desc Main
                                                        Document     Page 2 of 9
     6. The deadline for filing non-governmental claims in this case was 11/04/2015 and the deadline
        for filing government claims was 11/04/2015. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $2,100.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $2,100.00,
for a total compensation of $2,100.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$13.61, for total expenses of $13.61.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 09/06/2018                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                            Case 14-36867                 Doc 51    Filed 10/09/18
                                                                                               FORM 1Entered 10/09/18 22:43:22                                        Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     3 ofAND
                                                                                                      RECORD   9 REPORT                                                                Page No:    1               Exhibit A
                                                                                                       ASSET CASES

Case No.:                    14-36867-JBS                                                                                                                   Trustee Name:                                 David Leibowitz
Case Name:                   WRIGHTWOOD AUTO PARTS, CO.                                                                                                     Date Filed (f) or Converted (c):              10/10/2014 (f)
For the Period Ending:       9/6/2018                                                                                                                       §341(a) Meeting Date:                         11/25/2014
                                                                                                                                                            Claims Bar Date:                              11/04/2015

                                 1                                               2                              3                                   4                         5                                          6

                        Asset Description                                     Petition/                  Estimated Net Value                   Property                  Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                     Unscheduled                 (Value Determined by                   Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                  Value                           Trustee,                  OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       VOID                                                                           $0.00                                     $0.00                                             $0.00                                            FA
Asset Notes:      Asset entered in error - item was automatically inserted by software program because schedule A listed value of $-0- (though schedule further stated Debtor owns no real property).
2       Settlement of estate's claim against Debtor's               (u)                $0.00                             $13,500.00                                          $13,500.00                                             FA
        President, Neil Freeman, for breach of fiduciary
        duty (docket #50)


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                        $0.00                            $13,500.00                                           $13,500.00                                        $0.00




Initial Projected Date Of Final Report (TFR):              12/15/2015                          Current Projected Date Of Final Report (TFR):            12/31/2018                /s/ DAVID LEIBOWITZ
                                                                                                                                                                                  DAVID LEIBOWITZ
                                            Case 14-36867         Doc 51  Filed 10/09/18
                                                                                     FORMEntered
                                                                                             2      10/09/18 22:43:22                                     Desc MainPage No: 1                     Exhibit B
                                                                             Document      Page  4 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         14-36867-JBS                                                                                           Trustee Name:                         David Leibowitz
 Case Name:                       WRIGHTWOOD AUTO PARTS, CO.                                                                             Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***6858                                                                                             Checking Acct #:                      ******6701
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:             10/10/2014                                                                                             Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                9/6/2018                                                                                               Separate bond (if applicable):

       1                2                                3                                            4                                                          5                 6                     7

   Transaction       Check /                         Paid to/                Description of Transaction                                   Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                      Received From                                                                          Tran Code            $                   $


07/10/2018            (2)      WRIGHTWOOD AUTO PARTS, CO.            Settlement of Estate's Claims against Debtor's President,            1249-000          $13,500.00                                   $13,500.00
                                                                     Neil Freeman (docket #50) (Correct payor is "Neil
                                                                     Freeman")
07/31/2018                     Green Bank                            Bank Service Fee                                                     2600-000                                       $15.46          $13,484.54

                                                                                        TOTALS:                                                                $13,500.00               $15.46           $13,484.54
                                                                                            Less: Bank transfers/CDs                                                $0.00                $0.00
                                                                                        Subtotal                                                               $13,500.00               $15.46
                                                                                            Less: Payments to debtors                                               $0.00                $0.00
                                                                                        Net                                                                    $13,500.00               $15.46



                     For the period of 10/10/2014 to 9/6/2018                                                         For the entire history of the account between 07/10/2018 to 9/6/2018

                     Total Compensable Receipts:                      $13,500.00                                      Total Compensable Receipts:                                $13,500.00
                     Total Non-Compensable Receipts:                       $0.00                                      Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $13,500.00                                      Total Comp/Non Comp Receipts:                              $13,500.00
                     Total Internal/Transfer Receipts:                     $0.00                                      Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $15.46                                     Total Compensable Disbursements:                                 $15.46
                     Total Non-Compensable Disbursements:                   $0.00                                     Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $15.46                                     Total Comp/Non Comp Disbursements:                               $15.46
                     Total Internal/Transfer Disbursements:                 $0.00                                     Total Internal/Transfer Disbursements:                            $0.00
                                            Case 14-36867         Doc 51  Filed 10/09/18
                                                                                     FORMEntered
                                                                                             2      10/09/18 22:43:22                         Desc MainPage No: 2                    Exhibit B
                                                                             Document      Page  5 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         14-36867-JBS                                                                                Trustee Name:                         David Leibowitz
Case Name:                       WRIGHTWOOD AUTO PARTS, CO.                                                                  Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***6858                                                                                  Checking Acct #:                      ******6701
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:
For Period Beginning:            10/10/2014                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               9/6/2018                                                                                    Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                                $13,500.00                 $15.46           $13,484.54




                     For the period of 10/10/2014 to 9/6/2018                                             For the entire history of the case between 10/10/2014 to 9/6/2018

                     Total Compensable Receipts:                      $13,500.00                          Total Compensable Receipts:                                $13,500.00
                     Total Non-Compensable Receipts:                       $0.00                          Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $13,500.00                          Total Comp/Non Comp Receipts:                              $13,500.00
                     Total Internal/Transfer Receipts:                     $0.00                          Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $15.46                         Total Compensable Disbursements:                                 $15.46
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $15.46                         Total Comp/Non Comp Disbursements:                               $15.46
                     Total Internal/Transfer Disbursements:                 $0.00                         Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                          /s/ DAVID LEIBOWITZ
                                                                                                                          DAVID LEIBOWITZ
                                                                   CLAIM ANALYSIS REPORT10/09/18 22:43:22                        Page No:          1
                   Case 14-36867                  Doc 51       Filed 10/09/18  Entered                                   Desc Main
                                                                 Document      Page 6 of 9                                            Exhibit C

Case No.            14-36867-JBS                                                                                            Trustee Name: David Leibowitz
Case Name:          WRIGHTWOOD AUTO PARTS, CO.                                                                                               Date: 9/6/2018
Claims Bar Date:    11/04/2015

 Claim         Creditor Name              Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                    Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                   Code                                                                      Balance

          DAVID P. LEIBOWITZ          Trustee        Allowed      2100-000     $2,100.00           $0.00         $0.00            $0.00                $2,100.00
                                      Compensatio
                                      n
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          DAVID P. LEIBOWITZ          Trustee        Allowed      2200-000        $13.61           $0.00         $0.00            $0.00                  $13.61
                                      Expenses
          53 West Jackson
          Boulevard, Suite 1115
          Chicago IL 60604
          LAKELAW                     Attorney for   Allowed      3120-000        $34.83           $0.00         $0.00            $0.00                  $34.83
                                      Trustee
                                      Expenses
                                      (Trustee
                                      Firm)
          53 West Jackson
          Boulevard
          Suite 1610
          Chicago IL 60604
          LAKELAW                     Attorney for   Allowed      3110-000     $2,200.00           $0.00         $0.00            $0.00                $2,200.00
                                      Trustee Fees
                                      (Trustee
                                      Firm)
           53 West Jackson
           Boulevard
           Suite 1610
           Chicago IL 60604
          JEFFREY H. FLICKER          Special        Allowed      3210-600     $1,350.00           $0.00         $0.00            $0.00                $1,350.00
                                      Counsel for
                                      Trustee Fees
          The Law Office of
          Jeffrey H. Flicker
          120 W. Madison St., Ste.
          200-10
          Chicago IL 60602
      1   ALL PRODUCTS                General        Allowed      7100-000   $113,492.10           $0.00         $0.00            $0.00           $113,492.10
          AUTOMOTIVE, INC.            Unsecured §
                                      726(a)(2)
          c/o Law Office of Jeffrey
          H. Flicker
          120 W. Madison St.,
          Suite 200-10
          Chicago IL 60602

                                                                             $119,190.54           $0.00         $0.00         $0.00              $119,190.54
                                                                 CLAIM ANALYSIS REPORT10/09/18 22:43:22           Page No:          2
                   Case 14-36867              Doc 51         Filed 10/09/18  Entered                      Desc Main
                                                               Document      Page 7 of 9                               Exhibit C

Case No.            14-36867-JBS                                                                                Trustee Name: David Leibowitz
Case Name:          WRIGHTWOOD AUTO PARTS, CO.                                                                                 Date: 9/6/2018
Claims Bar Date:    11/04/2015


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                 Claim        Amount        Amount       Interest       Tax                 Net
                                                  Amount        Allowed        Paid                                       Remaining
                                                                                                                            Balance


         Attorney for Trustee Expenses             $34.83           $34.83        $0.00        $0.00       $0.00                $34.83
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee      $2,200.00        $2,200.00       $0.00        $0.00       $0.00              $2,200.00
         Firm)

         General Unsecured § 726(a)(2)         $113,492.10      $113,492.10       $0.00        $0.00       $0.00           $113,492.10

         Special Counsel for Trustee Fees        $1,350.00        $1,350.00       $0.00        $0.00       $0.00              $1,350.00

         Trustee Compensation                    $2,100.00        $2,100.00       $0.00        $0.00       $0.00              $2,100.00

         Trustee Expenses                          $13.61           $13.61        $0.00        $0.00       $0.00                $13.61
  Case 14-36867            Doc 51     Filed 10/09/18 Entered 10/09/18 22:43:22                Desc Main
                                        Document     Page 8 of 9


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           14-36867
Case Name:          WRIGHTWOOD AUTO PARTS, CO.
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                  $13,484.54


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                     $0.00
                                                            Remaining balance:                   $13,484.54

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
David P. Leibowitz, Trustee Fees                                $2,100.00            $0.00          $2,100.00
David P. Leibowitz, Trustee Expenses                               $13.61            $0.00               $13.61
Lakelaw, Attorney for Trustee Fees                              $2,200.00            $0.00          $2,200.00
Lakelaw, Attorney for Trustee Expenses                             $34.83            $0.00               $34.83
Other: Jeffrey H. Flicker, Special Counsel for                  $1,350.00            $0.00          $1,350.00
Trustee Fees


                          Total to be paid for chapter 7 administrative expenses:                  $5,698.44
                                                             Remaining balance:                    $7,786.10

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $7,786.10

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE




UST Form 101-7-TFR (5/1/2011)
  Case 14-36867            Doc 51         Filed 10/09/18 Entered 10/09/18 22:43:22               Desc Main
                                            Document     Page 9 of 9


                                                 Total to be paid to priority claims:                   $0.00
                                                                Remaining balance:                  $7,786.10

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $113,492.10 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 6.9 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           1 All Products Automotive, Inc.                       $113,492.10             $0.00       $7,786.10


                                Total to be paid to timely general unsecured claims:                $7,786.10
                                                                Remaining balance:                      $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:                       $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                           Total to be paid for subordinated claims:                   $0.00
                                                                 Remaining balance:                    $0.00




UST Form 101-7-TFR (5/1/2011)
